Name: Council Directive 85/320/EEC of 12 June 1985 amending Directive 64/432/EEC as regards certain measures relating to classical swine fever and African swine fever
 Type: Directive
 Subject Matter: trade policy;  agricultural activity;  agricultural policy;  information technology and data processing;  means of agricultural production;  health
 Date Published: 1985-06-28

 Avis juridique important|31985L0320Council Directive 85/320/EEC of 12 June 1985 amending Directive 64/432/EEC as regards certain measures relating to classical swine fever and African swine fever Official Journal L 168 , 28/06/1985 P. 0036 - 0038 Finnish special edition: Chapter 3 Volume 18 P. 0197 Spanish special edition: Chapter 03 Volume 35 P. 0169 Swedish special edition: Chapter 3 Volume 18 P. 0197 Portuguese special edition Chapter 03 Volume 35 P. 0169 *****COUNCIL DIRECTIVE of 12 June 1985 amending Directive 64/432/EEC as regards certain measures relating to classical swine fever and African swine fever (85/320/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Directive 64/432/EEC (4), as last amended by Directive 84/644/EEC (5), lays down the health requirements to be fulfilled by live cattle and pigs intended for intra-Community trade; Whereas, in view of the development of classical swine fever in certain parts of the territory of the Community, the measures relating to trade should be strengthened and the circumstances in which the status of the officially swine-fever-free regions should be altered in the event of an outbreak of the disease should be more clearly defined; Whereas, even if it occurs only exceptionally in certain parts of the territory of the Community, African swine fever constitutes a danger of contamination to the pig herds of the Member States; whereas rules should therefore be established laying down protective measures to be applied in intra-Community trade in live pigs, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 64/432/EEC is hereby amended as follows: 1. In Article 3 (2) (b) (ii), 'a protective area with a radius of 2 kilometres shall be established around the holding for a period of 15 days' is replaced by 'a protection zone with a radius of 3 kilometres shall be established around the holding for a period of 30 days where the disease is swine fever and with a radius of 2 kilometres for 15 days where other diseases are involved'. 2. Article 4b (1) (c) is replaced by the following: '(c) or a part of territory made up of a region or several adjacent regions recognized as officially swine-fever-free for the purpose of intra-Community trade by the Council acting unanimously on a proposal from the Commission within three months of the date on which the proposal was referred to it. Without prejudice to the possibility of recourse to Article 9, the Member State in question shall suspend this status upon the occurrence of a case of swine fever and shall forthwith inform the Commission and the other Member States thereof. The Member State concerned shall lift the suspension either 30 days after the eradication of the last outbreak of the disease if there has been no vaccination or 30 days after the eradication of the last outbreak of the disease and the elimination of the vaccinated pigs if there has been a vaccination. It shall inform the Commission and the other Member States of the lifting of the suspension. When two months have elapsed between the dates on which the first and last outbreaks were officially confirmed, the Member State concerned shall forthwith inform the Commission thereof. In this case, the status may be withdrawn in accordance with the procedure laid down in Article 13. In the event of withdrawal, the status may be granted afresh to the part of territory in question in accordance with the same procedure only after a period of not less than: - three months after the eradication of the last outbreak of the disease if there has been no vaccination, - six months after the eradication of the last outbreak of the disease and after the elimination of the vaccinated pigs if there has been vaccination.' 3. The following paragraph is added to Article 4b: '3. This Article shall be applicable until 31 December 1987. By 1 July 1987 the Commission shall submit to the Council a report on developments in the situation with particular regard to trade, together with appropriate proposals as regards swine fever. The Council shall take a decision on these proposals not later than 31 December 1987.' 4. The following subparagraph is added to Article 9 (1): 'However, where the disease in question is African swine fever, Article 9a shall apply.' 5. The following Article is inserted: 'Article 9a 1. A Member State in whose territory African swine fever has been recorded within the previous 12 months shall not export live pigs to the territory of the other Member States. It may be decided, in accordance with the procedure laid down in Article 12, that the provisions of the first subparagraph shall not apply to one or more parts of the territory of the Member State concerned. This derogation shall not preclude recourse to Article 9 should one or more cases of African swine fever re-occur in the above part or parts of territory. 2. Where there is an outbreak of African swine fever in the territory of a Member State where the disease has not been recorded for at least 12 months, it may be decided, in accordance with the procedure laid down in Article 13, that the provisions of paragraph 1 shall apply exclusively to the part of territory concerned. Pending this decision, and without prejudice to Article 9, the Member State concerned shall ensure the immediate prohibition of export to the other Member States of live pigs from the part of territory in which the epizootic disease has been recorded. The criteria laid down in Article 9b (2) shall be taken into account in determining that part of the territory. One or more cases of African swine fever on a part of a Member State's territory which is not geographically linked to the main part of that Member State's territory shall not prevent the application of the first subparagraph. The conditions prerequisite to the application of the first subparagraph shall still be deemed to be fulfilled if the following conditions have been fulfilled: (i) the outbreak or outbreaks recorded on the occurrence of African swine fever referred to in the first subparagraph was or were eradicated in the shortest possible period of time; (ii) the new outbreak, which forms the subject of a fresh decision, as provided for in the first subparagraph, is not connected epidemiologically with the outbreak or outbreaks referred to in (i). 3. Decisions to lift measures applied under paragraph 2 shall be taken in accordance with the procedure laid down in Article 13.' 6. The following Article is inserted: 'Article 9b 1. For the purposes of defining the parts of territory referred to in Article 9a (1), particular account shall be taken of: - the methods used to control and eradicate African swine fever, - the absence of the disease for at least 12 months, recorded by all methods of detection, including serological surveys, - the surface area of the parts of territory and their administrative and geographical boundaries, - the protective measures taken to prevent the contamination or recontamination of pig herds, - the measures taken to control the movement of pigs. 2. For the purposes of defining the parts of territory referred to in Article 9a (2), particular account shall be taken of: - the methods used to combat the disease, in particular the elimination of pigs from holdings which are infected, contaminated or suspected of contamination, - the surface area of the parts of territory and their administrative and geographical boundaries, - the incidence of the disease and its tendency to spread, - the measures taken to prevent the disease from spreading, - the measures taken to restrict and control the movement of pigs both inside and outside the part of territory concerned.' Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 January 1986. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Luxembourg, 12 June 1985. For the Council The President C. DEGAN (1) OJ No C 272, 12. 10. 1984, p. 6. (2) OJ No C 12, 14. 1. 1985, p. 127. (3) OJ No C 44, 15. 2. 1985, p. 4. (4) OJ No 121, 29. 7. 1964, p. 1977/64. (5) OJ No L 339, 27. 12. 1984, p. 30.